Case: 19-10948    Date Filed: 09/19/2019   Page: 1 of 4


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-10948
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 0:18-cr-60204-WPD-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

ANTWOYN ANDERSON,

                                                          Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (September 19, 2019)

Before MARTIN, NEWSOM, and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 19-10948     Date Filed: 09/19/2019     Page: 2 of 4


       Antwoyn Anderson appeals his 235-month Armed Career Criminal Act

(“ACCA”) enhanced sentence after he pled guilty to one count of possession of a

firearm by a convicted felon and one count of possession of a controlled substance.

First, he argues that the district court erred in using his prior convictions for

possession of cocaine with intent to sell, in violation of Fla. Stat. § 893.13, as a

predicate serious drug offense under the ACCA’s elements clause. Second, he

argues that the district court erred in using his prior conviction for Florida

aggravated assault as a predicate violent felony under the ACCA’s elements

clause.


                                           I.


       We review de novo whether a conviction qualifies as a serious drug offense

under the ACCA. United States v. White, 837 F.3d 1225, 1228 (11th Cir. 2016).

We are bound by a prior panel opinion, even if it was wrongly decided, until the

opinion’s holding is overruled by the Supreme Court or this Court sitting en banc.

See United States v. Golden, 854 F.3d 1256, 1257 (11th Cir. 2017). Further, we do

not assign precedential significance to grants of certiorari. Gissendaner v. Ga.

Dep’t of Corr., 779 F.3d 1275, 1284 (11th Cir. 2015) (“Until the Supreme Court

issues a decision that actually changes the law, we are duty-bound to apply this

Court’s precedent . . . .”).


                                            2
               Case: 19-10948      Date Filed: 09/19/2019    Page: 3 of 4


      We have held that the Florida crime of possession of a controlled substance

with the intent to sell, in violation of Fla. Stat § 893.13, is categorically a serious

drug offense under the ACCA. United States v. Smith, 775 F.3d 1262, 1267-68

(11th Cir. 2014). Anderson’s argument that his prior convictions for possession of

cocaine with intent to sell under Fla. Stat. § 893.13 were not serious drug offenses

is thus foreclosed by Smith. Accordingly, the district court did not err in using Fla.

Stat. § 893.13 to determine his status as an armed career criminal.


                                            II


      We review de novo the district court’s determination that a defendant’s prior

convictions constituted violent felonies under the ACCA. United States v.

Howard, 742 F.3d 1334, 1341 (11th Cir. 2014). We have held that the Florida

crime of aggravated assault is categorically a violent felony under the ACCA.

Turner v. Warden Coleman FCI, 709 F.3d 1328, 1337-39 (11th Cir. 2013)

abrogated on other grounds by United States v. Hill, 799 F.3d 1318, 1321 n.1

(11th Cir. 2015). Further, we have since reaffirmed our holding as to Florida

aggravated assault, concluding in Golden that Florida aggravated assault

constitutes a crime of violence under the identical elements clause in the career

offender sentencing guidelines. Golden, 854 F.3d at 1256-57.




                                            3
              Case: 19-10948     Date Filed: 09/19/2019    Page: 4 of 4


      Anderson’s argument that his prior conviction for Florida aggravated assault

was not a violent felony is foreclosed by Turner. Accordingly, the district court

did not err in using his prior aggravated assault conviction to determine his status

as an armed career criminal.


      AFFIRMED.




                                          4